DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office Correspondence.
Response to Amendments 
Applicant’s amendment to the independent claims and new sets of claims filed on November 9, 2020 is being considered.
Applicant’s arguments filed on November 9, 2020 with respect to claim rejections under AARSKOG et al. (20050108001) in view of AN et al. (20150154229) and further in view of NOMURA et al. (20020015526), KAWAGUCHI et al. (20120004887) and FENG et al. (20120109974) have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the action is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 1 – 20 are allowed based on amendment, applicant’s overcoming the outstanding rejections and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of Aarskog (USPGPUB 2005/0108001), which discloses extracting a set of interconnected terms with particular 
The combination of the above-mentioned prior arts does not explicitly teach or fairly suggest “encoding the first data element with respect to the second data element such that the generated subspace formed by the first data element and the second data element is orthogonal, the encoding being performed for each semantic class of the first number of semantic classes relative to each semantic class of the second number of semantic classes that is not equal to the each semantic class of the first number of semantic classes, and the encoding being performed by computing one of a left contraction and a right contraction of the first data element, with respect to the second of data element, wherein the left contraction is one of a Clifford Algebra left contraction and a Geometric Algebra left contraction, and the right contraction is one of a Clifford Algebra right contraction and a Geometric Algebra right contraction” – as disclosed in independent claims 1, 13 and 20. 
Thus, based on the applicant's to independent claim 1 and newly submitted claims 2 – 20, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 10, 2021

/SHAHID A ALAM/Primary Examiner, Art Unit 2162